           Case 1:18-cv-06542-RA Document 54 Filed 06/05/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/5/2020


WATERLOO CAPITAL PARTNERS, LLC,

                                 Plaintiff,
                                                             No. 18-CV-6542 (RA)
                         v.
                                                                     ORDER
BWX LIMITED,

                                 Defendant.


RONNIE ABRAMS, United States District Judge:

        On April 14, 2020, the Court ordered the parties to file a status report, which would

address whether a referral to a magistrate judge or retaining an outside mediator would assist in

resolving this case, no later than May 15. Dkt. 50. The Court further ordered that if those were

not options at this time, the parties were to propose a schedule for the remainder of discovery.

Id. To date, the Court has not received this letter. Accordingly, no later than June 10, the parties

shall file this status report.

SO ORDERED.

Date: June 5, 2020
      New York, NY



                                                     _____________________________
                                                     Ronnie Abrams
                                                     United States District Judge
